DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/13/2022 has been entered.
 
Response to Amendment
	The amendment filed 06/13/20522 been entered. Claims 1 and 28 have been amended. Claims 17 and 22 were previously cancelled. Claims 1-16, 18-21 and 23-28 remain pending in this application. 

Claim Objections
Claims 1 and 28 are objected to because of the following informalities:  
Claim 1, ln 3 should read ---connected by [[a]] the passageway,---
Claim 28, ln. 3 should read ---connected by [[a]] the passageway,---
Appropriate correction is required.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 7-9, 15-16, 18-21, 23-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Py (Pub. No.: US 2017/0071826 A1) in view of Noguchi (Pub. No.: US 2018/0064605 A1).
	Regarding claim 1, Py discloses (annotated fig. 2) a membrane (septum 10) for sealing a passageway in connection with a closed system transfer device (¶ 0012), the membrane comprising: 
	A body having a proximal portion opposite a distal portion along a central axis (axis 26) (see annotated fig. 2);
	A skirt extending radially outward from the distal portion such that a lip is formed at a transition between the proximal portion and the distal portion (see annotated fig. 2), the lip defined by a planar surface extending between the proximal portion and the distal portion to an outer edge of the skirt, the lip defining a proximal engagement surface and a distal engagement surface (see annotated fig. 2), wherein the distal engagement surface is oppositely disposed from the proximal engagement surface at a distalmost end of the lip relative to a vertical axis (axis 26) extending through the body (see annotated fig. 30);
At least one well (annular groove 38) recessed in the distal portion and extending from a distal end of the distal portion in a proximal direction, thereby forming a channel within the distal portion (see fig. 2), the channel having an open first end, a closed second end, and a pair of sidewalls extending between the open first end and the closed second end (see fig. 2), wherein the channel is configured to absorb deformation of a central portion of the body (¶ 0039); 

    PNG
    media_image1.png
    509
    849
    media_image1.png
    Greyscale

Annotated fig. 2

Py fails to disclose that the closed system transfer device comprising a distal end and a proximal end connected by a passageway, wherein the distalmost end of the lip of the distal engagement surface is configured for engagement with a membrane seat of the closed system transfer device to retain the membrane in place to seal the passageway and prevent axial movement into the passageway and at least one slit extending through at least a portion of the body in a direction of a plane aligned along or parallel to the central axis.
	Noguchi teaches (fig. 1D) a membrane (partition member 42) for sealing a passageway (flow channel) in connection with a closed system transfer device (adapter 1) and thus in the same field endeavor, the closed system transfer device comprising a distal end and a proximal end connected by the passageway (see fig. 1C), wherein a distalmost end of a lip of a distal engagement surface is configured for engagement with a membrane seat of the closed system transfer device to retain the membrane in place to seal the passageway and prevent axial movement into the passageway (see fig. 1C-1D, partition member 42 engages with cylindrical portion 41); and at least one slit (42a) extending through at least a portion of the body in a direction of a plane aligned along or parallel to the central axis (see fig. 1C, ¶ 0041, ln. 11-14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the closed system transfer device of Py such that it includes the distal end and proximal end connected by the passageway, as detailed by Noguchi, in order to provide a closed system transfer device suitable for transferring solutions (Noguchi ¶ 0002). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the membrane of Py such that the distalmost end of the lip of the distal engagement surface is configured for engagement with a membrane seat of the closed system transfer device, as taught by Noguchi, in order to provide a membrane and closed system transfer device suitable for transferring solutions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the membrane of Py such that at least one slit extends through at least a portion of the body in a direction of a plane aligned along or parallel to the central axis, as taught by Noguchi, in order to provide a liquid-tight close such that the membrane is self-closing (Noguchi ¶ 0041, ln. 32-38). 
	Regarding claim 2, Py discloses (fig. 2) wherein the at least one well is continuous in a circumferential direction about the central axis (groove 38 is an annular recess ¶ 0038, ln. 1-2). 
	Regarding claim 4, Py discloses wherein the at least one well has an annular shape (¶ 0038, ln. 1-2). 
	Regarding claim 7, as discussed above it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the membrane of Py such that it includes the slit of Noguchi. Noguchi teaches (fig. 1C-1D) wherein the at least one slit extends through at least a portion of the distal portion of the body in a direction along the central axis (see fig. 1C-1D, ¶ 0041, ln. 11-14). 	
Regarding claim 8, as discussed above it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the membrane of Py such that it includes the slit of Noguchi. Noguchi teaches (1C-1D) wherein the at least one slit is configured to be opened by a cannula during penetration of the cannula through the membrane and to close upon withdrawal of the cannula from the membrane (¶ 0041, ln. 32-38). 
	Regarding claim 9, as discussed above it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the membrane of Py such that it includes the slit of Noguchi. Py teaches a raised area that protrudes distally from the distal portion of the distal end (see lobes 19). Thus, Py in view of Noguchi provide at least one slit positioned on a raised area that protrudes distally from the distal portion of the distal end
	Regarding claim 15, Py discloses (fig. 1-2) a retention ring (peripheral portion 14) protruding in a distal direction from the distal portion of the distal end (see fig. 1-2).
	Regarding claim 16, Py discloses (fig. 1-2) wherein the retention ring is continuous in a circumferential direction about the central axis (see fig. 1). 
	Regarding claim 18, Py discloses (fig. 1-2) wherein the retention ring has an annular shape (see fig. 1). 
	Regarding claim 19, Py discloses (fig. 1-2) wherein the proximal portion and the distal portion are monolithically formed together (see fig. 1-2). 
	Regarding claim 20, Py discloses (fig. 1-2) wherein the body is symmetrical about the central axis (see fig. 1-2). 
	Regarding claim 21, Py discloses (fig. 1-2) wherein the lip is substantially perpendicular to the central axis (see fig. 1-2). 
	Regarding claim 23, Py discloses (fig. 1-2) wherein a proximal end of the proximal portion has a planar surface (see planar base portion 34).
	Regarding claim 24, Py discloses (fig. 1-2) wherein a distal end of the distal portion has a convex surface (see lobes 19). 
	Regarding claim 25, Py discloses (fig. 1-2) wherein a distal end of the distal portion has a planar surface (see fig. 1-2). 
	Regarding claim 26, Py discloses (fig. 1-2) wherein an outer perimeter of the proximal portion has a radiused edge (see fig. 2).
	Regarding claim 28, Py discloses (annotated fig. 2b) a membrane (septum 10) for sealing a passageway in connection with a closed system transfer device (¶ 0012), the membrane comprising: 
	A body having a proximal portion opposite a distal portion along a central axis (axis 26) (see annotated fig. 2b);
	A skirt extending radially outward from the distal portion such that a lip is formed at a transition between the proximal portion and the distal portion (see annotated fig. 2b), the lip defined by a planar surface extending between the proximal portion and the distal portion to an outer edge of the skirt, the lip defining an engagement surface at a distal end of the lip (see annotated fig. 2b);
At least one well (annular groove 38) recessed in the distal portion and extending from a distal end of the distal portion in a proximal direction, thereby forming a channel within the distal portion (see fig. 2), the channel having an open first end, a closed second end, and a pair of sidewalls extending between the open first end and the closed second end (see fig. 2), said pair of sidewalls forming an open portion in the well wherein the open portion extends from one of the pair of sidewalls to another one of the pair5BC2110.DOCXPage 5 of 14Application No. 15/868,123 Paper Dated: June 13, 2022In Reply to USPTO Correspondence of February 15, 2022Attorney Docket No. 6905-1800119 (P-12084)of sidewalls (see annotated fig. 2b), the open portion configured to allow for radial expansion of a central portion defined by one of the pair of sidewalls without a corresponding expansion of the other one of the pair of sidewalls (see fig. 4A-4C).
While Py does not explicitly disclose that the open portion configured to allow for radial expansion of a central portion defined by one of the pair of sidewalls without a corresponding expansion of the other one of the pair of sidewalls is to minimize or eliminate coring during penetration of the membrane, this limitation of claim 28 relates to a function, which, in this case, imparts no further limitations on the structure of the device. The membrane disclosed by Py comprises an open portion configured to allow for radial expansion of a central portion defined by one of the pair of sidewalls without a corresponding expansion of the other one of the pair of sidewalls is capable of minimizing or eliminating coring during penetration of the membrane and using the device for this purpose requires only routine skill in the art (See § MPEP 2114 II).

    PNG
    media_image2.png
    509
    849
    media_image2.png
    Greyscale

Annotated fig. 2b
Further, Py fails to disclose that the closed system transfer device comprising a distal end and a proximal end connected by a passageway, the engagement surface is configured for engagement with a membrane seat of the closed system transfer device to prevent axial movement of the membrane, at least one slit extending through at least a portion of the body in a direction of a plane aligned along or parallel to the central axis, wherein the membrane is configured to extend across and seal the passageway within the closed system transfer device, and wherein the membrane seat retains the membrane from axially moving into the passageway
Noguchi teaches (fig. 1D) a membrane (partition member 42) for sealing a passageway (flow channel) in connection with a closed system transfer device (adapter 1) and thus in the same field endeavor, the closed system transfer device comprising a distal end and a proximal end connected by the passageway (see fig. 1C), wherein an engagement surface is configured for engagement with a membrane seat of the closed system transfer device to prevent axial movement into the passageway (see fig. 1C-1D, partition member 42 engages with cylindrical portion 41); at least one slit (42a) extending through at least a portion of the body in a direction of a plane aligned along or parallel to the central axis (see fig. 1C, ¶ 0041, ln. 11-14), wherein the membrane is configured to extend across and seal the passageway within the closed system transfer device (see fig. 1C-1D), and wherein the membrane seat retains the membrane from axially moving into the passageway (see fig. 1C-1D).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the closed system transfer device of Py such that it includes the distal end and proximal end connected by the passageway, as detailed by Noguchi, in order to provide a closed system transfer device suitable for transferring solutions (Noguchi ¶ 0002). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the membrane of Py such that the distal engagement surface is configured for engagement with a membrane seat of the closed system transfer device, as taught by Noguchi, in order to provide a membrane and closed system transfer device suitable for transferring solutions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the membrane of Py such that at least one slit extends through at least a portion of the body in a direction of a plane aligned along or parallel to the central axis, as taught by Noguchi, in order to provide a liquid-tight close such that the membrane is self-closing (Noguchi ¶ 0041, ln. 32-38). 

Claims 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Py in view of Noguchi, as applied to claim 1 above, and further in view of Paradis (US Patent No.: 5,921,264). 
Regarding claim 3, Py in view of Noguchi fail to teach wherein the at least one well is discontinuous in a circumferential direction about the central axis. 
Paradis teaches (fig. 10A) a membrane in the same field of endeavor comprising at least one well that is discontinuous in a circumferential direction about the central axis (see compression grooves 28-1 and 28-2 which form a discontinuous well col. 5, ln. 57-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one well of Py in view of Noguchi such that it is discontinuous in a circumferential direction about the central axis, as taught by Paradis in order to provide a well that provides a positive fluid seal (Paradis col. 5, ln. 57-67). 
Regarding claim 5, Py in view of Noguchi fail to teach wherein the at least one well comprises a plurality of wells.
Paradis teaches (fig. 10A) a membrane in the same field of endeavor wherein the at least one well comprises a plurality of wells (compression grooves 28-1 and 28-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one well of Py in view of Noguchi such that it comprises a plurality of wells as taught by Paradis in order to provide a plurality of wells that provide a positive fluid seal (Paradis col. 5, ln. 57-67). 
Regarding claim 6, Py in view of Noguchi fail to teach wherein the at least one well comprises a plurality of wells positioned at a same radius away from the central axis and separated from each other by at least one connecting rib. 
Paradis teaches (fig. 10A) a membrane in the same field of endeavor wherein the at least one well comprises a plurality of wells (compression grooves 28-1 and 28-2) positioned at a same radius away from the central axis (col. 5, ln. 57-67). The plurality of wells positioned at a same radius away from the central axis results in the plurality of wells separated from each other by at least one connecting rib. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one well of Py in view of Noguchi such that it comprises a plurality of wells at a same radius away from the central axis and separated from each other by at least one connecting rib as taught by Paradis in order to provide a plurality of wells that provide a positive fluid seal (Paradis col. 5, ln. 57-67). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Noguchi as applied to claim 9 above, in view of Ishiwata et al. (Pub. No.: US 2015/0112296 A1), hereinafter Ishiwata.  
Regarding claims 10, Py in view of Noguchi fail to teach wherein the raised area is arcuately shaped with an apex at the central axis of the membrane. 
Ishiwata teaches (fig. 7) a membrane (14) in the same field of endeavor comprising at least one slit wherein the raised area is arcuately shaped with an apex at the central axis (¶ 0039, ln. 4-7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the raised area of Py in view of Noguchi such that it is arcuately shaped with an apex at the central axis of the membrane as taught by Ishiwata in order to allow any solution adhered to the surface of the injection needle to be wiped off (Ishiwata ¶ 0010, ln. 5-15).

Claims 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Py in view of Noguchi, as applied to claim 1 above, and further in view of Levy (Pub. No.: US 2011/0130740 A1).
Regarding claim 11, Py in view of Noguchi fail to teach wherein the at least one slit is a pair of slits intersecting each other at a midpoint of each slit. 
Levy teaches (fig. 10) a membrane (septum 18’) in the same field of endeavor wherein the at least one slit is a pair of slits (cuts 122) intersecting each other at a midpoint of each slit (¶ 0087, ln. 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one slit of Py in view of Noguchi such that it is a pair of slits intersecting each other at a midpoint of each slit as taught by Levy in order to provide a membrane that yields more easily under the pressure of a cannula (Levy ¶ 0088, ln. 20-23).
Regarding claim 13, as discussed above in claim 11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slit of Py in view of Noguchi with the slit of Levy such that the at least one pair of slits intersect each other at a midpoint of each slit. Levy further teaches (fig. 10) wherein the pair of slits intersect at a perpendicular angle (crossed, see fig. 10, ¶ 0087 ln. 1-3, 12-14).
Regarding claim 14, as discussed above in claim 11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slit of Py in view of Noguchi with the slit of Levy such that the at least one pair of slits intersect each other at a midpoint of each slit. Levy further teaches (fig. 10) wherein the slits are arranged such that the cannula penetrates the slits through an intersection point of the slits (¶ 0086, ln. 14-20).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Py in view of Noguchi, as applied to claim 1 above, and further in view of Brimhall et al. (US Patent No.: 5,242,393), hereinafter Brimhall.
Regarding claim 12, Py in view of Noguchi fail to teach wherein the at least one slit is three slits connected to one another at one of their end points.
Brimhall teaches (fig. 2B) a membrane (septum 126) in the same field of endeavor wherein the at least one slit is three slits (arms 129, 130 and 131) connected to one another at one of their endpoints (see fig. 2B, col. 2, ln. 25-27). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one slit of Py in view of Noguchi such that it is three slits connected to one another at one of their endpoints as taught by Brimhall in order to provide slits suitable to be opened by insertion of a cannula and reseals itself when the cannula is withdrawn (Brimhall col. 1, ln. 54-57). 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Py in view of Noguchi, as applied to claim 1 above, and further in view of Sanders (Pub. No.: US 2015/0297459 A1).
Regarding claim 27, Py discloses (fig. 1-2) wherein the proximal engagement surface is configured for engagement with a seat lip folded over the membrane in a radially inward direction (see peripheral portion 14 and snap ring 42 that folds over the membrane). 
	Py fails to disclose wherein the membrane seat and seat lip comprises a single continuous member that prevents axial movement of the membrane within the closed system transfer device. 
	Sanders teaches (fig. 30) a membrane (114) for sealing a passageway in use with connection with a closed system transfer device (patient connector 14, abstract) and thus in the same field of endeavor comprising a membrane seat (membrane seat 146) and seat lip (upper rim 148) comprising a single continuous member (¶ 0108, 15-18, see fig. 30) that prevents axial movement of the membrane within the closed system transfer device (the membrane seat and seat lip engage the membrane ¶ 0108, ln. 15-18).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the membrane seat and seat lip of Py in view of Noguchi such that they comprise a single continuous membrane, as taught by Sanders in order to securely receive and engage the membrane (Sanders ¶ 0108, ln. 15-18). Further, the use of a one piece construction instead of the structure of Py in view of Noguchi is merely an obvious engineering choice (see MPEP §2144.04.V.B).
Response to Arguments
Applicant's arguments filed 06/13/2022, with respect to claims 1-16, 18-21 and 23-27 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new grounds of rejection is made over Py in view of Noguchi. Previously applied Noguchi ‘758 is no longer relied upon.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586. The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        


/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781